COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Charles Lynch v. The State of Texas

Appellate case number:     01-17-00668-CR

Trial court case number: 15-CR-3172

Trial court:               405th District Court of Galveston County

        Appointed counsel has filed a motion asking that we abate the appeal and remand to the
trial court to determine whether an exhibit is lost. Counsel also asks for an extension of time to file
the brief.
         Counsels states that he has been unable to contact the court reporter, but that the exhibit
was not filed with the Galveston County District Clerk’s office or with this court. Counsel is unable
to determine whether Exhibit Number 2, a video-recorded statement of Tina Moreno, a witness at
trial, has been lost or misplaced.
        Rule 34.6(d) states that if a relevant item is omitted from the reporter’s record, the trial
court, appellate court, or party may direct the official court reporter to file a supplement containing
the omitted item. See TEX. R. APP. P. 34.6(d).
       Accordingly, we order the court reporter, Cylena Korkmas, official court reporter of the
405th District Court, Galveston County, to supplement the reporter’s record by filing within 10
days of the date of this order Defendant’s Exhibit Number 2, a video-recorded statement of Tina
Moreno. If the court reporter is unable to locate the exhibit, she must file a letter with this court
within 10 days of the date of this order certifying that she is unable to locate Defense Exhibit
Number 2.
        Appellant also requests an extension of time to file the brief. Because the reporter’s record
is not complete, appellant’s brief is not yet due. If the court reporter files Defendant’s Exhibit 2 as
directed, appellant’s brief will be set due 30 days after Defendant’s Exhibit 2 is filed in this court.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly__
                    Acting individually  Acting for the Court


Date: __January 17, 2019____